Title: Thomas Jefferson to John Barnes, 14 June 1817
From: Jefferson, Thomas,Wheat, Rezin
To: Barnes, John


          
            
              Dear Sir
              Monticello
June 14. 17.
            
            A young negro man, named Thruston, brother to Edy, who while I was in Washington, was in the kitchen under the instruction of Mr Julien, has escaped from my grandson to whom I had given him. he is supposed to have gone to Washington and to be there lurking under the connivance of some of his sister’s old friends. the bearer, mr Wheat, my grandson’s overseer, who is acquainted in that vicinity, goes on in quest of him. my grandson has furnished him with what is thought sufficient for all his expences. yet as unforeseen circumstances may render his stay longer than is expected to accomplish his purpose, my grandson has desired me to request of you, should he become in want, to furnish any  reasonable sum which he may further want, rather than his mission should be abortive, which I will see remitted as soon as made known. I inclose you a letter recieved on the day of your
			 departure, and felt sincerely the disappointment and delay which the misinformation of the postmaster brought 
            Th: Jefferson
          
          
            P.S. it is thought best that the mission of the bearer should be known to no mortal but yourself & him, and that not the least intimation of it should get out.
          
        